People v Nicorvo (2019 NY Slip Op 08337)





People v Nicorvo


2019 NY Slip Op 08337


Decided on November 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND DEJOSEPH, JJ.


1128 KA 16-00851

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vNICHOLAS A. NICORVO, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


MARK A. FOTI, ROCHESTER, FOR DEFENDANT-APPELLANT. 
KRISTYNA S. MILLS, DISTRICT ATTORNEY, WATERTOWN (NICOLE L. KYLE OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J.), rendered September 22, 2015. The judgment convicted defendant upon his plea of guilty of attempted murder in the second degree. 
It is hereby ORDERED that said appeal from the judgment insofar as it imposed sentence is unanimously dismissed and the judgment is affirmed.
Same memorandum as in People v Nicorvo ([appeal No. 2] — AD3d — [Nov. 15, 2019] [4th Dept 2019]).
Entered: November 15, 2019
Mark W. Bennett
Clerk of the Court